IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Thomas J. George,                     :
                    Petitioner        :
                                      :
     v.                               :    No. 702 C.D. 2019
                                      :
Unemployment Compensation             :
Board of Review,                      :
                 Respondent           :


                                    ORDER

     AND NOW, this 23rd day of June, 2020, IT IS HEREBY ORDERED that
the above-captioned opinion filed April 13, 2020, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.


                                 _____________________________________
                                 ELLEN CEISLER, Judge